Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ amendment filed 01/16/2021 is acknowledged.
Mr./Ms.Bencze’s Declaration dated 01/12/2021 has been considered.
The rejection of claim 1 under 35 U.S.C. 112(b) is withdrawn per claim amendment.
Claims 1-3 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claims 2 and 3 refer to the process of claim 1. 
Claims 2 and 3 refer to process of claim 1. However, it is not clear what is being claimed since each claim refers to “the process of claim 1”, but claim 1 is drawn to a gluten free grain concentrate and not a process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yusuf et al. (J. Med. Plant Res. 4: 2016-2020 (2010), hereinafter R1) in view of Phillips (US 4,024,120, hereinafter R2) with Cosgrove et al. (Nature. 169:966-967 (1952), hereinafter Cosgrove) as evidence.
Amended claim 1 is a gluten free grain concentrate comprising certain hydroquinones and benzoquinones. The grain concentrate is produced by fermenting wheat germ using Saccharomyces cerevisiae. The hydroquinones and benzoquinones are extracted from the fermentation broth using ethyl acetate. Claim 1 recites a product by process claim. 
Claims 1-3 - R1 discloses a fermented grain extract that is produced by fermenting wheat germ using Saccharomyces cerevisiae. The fermentation broth is extracted using ethyl acetate. The filtrate is concentrated using rotary evaporator. (page 2018, right col., preparation of plant extract).
R1 discloses the phytochemical constituents of fermented wheat germ extract; including tannins, phenols, flavonoids, steroid, saponins, phlobatannins, terpenes, alkaloids, glycosides, anthraquinone (Table 1).
R1 does not disclose the chemical compounds recited in claim 1. However, since the material being fermented (wheat germ), and the fermenting organism (Saccharomyces cerevisiae) are the same as the material and the fermenting organism in the claimed invention, R1’s extract obviously comprises the compounds as recited in claim 1. The reason is that the recited compounds in claim 1 are inherent components of wheat germ. As evidence, Cosgrove (1952) discloses that methoxy and dimethoxy benzoquinones are inherent in fermented wheat germ. Therefore, fermenting wheat germ with S. cerevisiae and extracting the fermentation broth with ethyl acetate as clearly set forth by R1, would have produced an extract comprising the hydroquinones and benzoquinones of claim 1. 
 R1 does not mention that the extract is gluten free. However, it is noted that repeating the extraction by ethyl acetate will produce an extract that is practically free of gluten. This purification process is implicitly explained by R2.
R2 discloses that gluten is not soluble in ethyl acetate. R2 teaches of purifying gluten wherein it is repeatedly washed with a solvent comprising ethyl acetate. In Example 1, gluten is washed with ethyl acetate. Gluten is separated from the wash solvent and the washing process is repeated. It is evident that due to insolubility of gluten in ethyl acetate, each time the gluten is washed; certain impurities are washed off and as the number of extractions increase, the concentration of gluten in the wash solvent decreased. In other words, the solvent will comprise less gluten compared to the previous wash. In the instant case, when the extract from the fermented wheat germ is re-extracted with ethyl acetate, the concentration of gluten will decrease as the number of extractions increase. Therefore, repeating the extraction process using ethyl acetate 
It is noted that claim 1 recites a product by process claim. However, the patentability of a product is determined by the product itself; not the method by which the product is produced. 
Furthermore, similar commercial products known as “Avemar” and A-250 (cited by Applicants) appear to contain more gluten. As explained above, repeated extraction of these commercial products, to decrease the concentration of gluten, would have produced the concentrate of instant claim 1. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify R1’s fermented wheat germ extract by repeated extractions using ethyl acetate for producing a concentrate of much lower gluten content. One would do so to produce an extract that is practically free of gluten and useful to those individuals who are allergic/sensitive to gluten. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a fermented wheat germ extract free of gluten.
Response to Arguments
	Applicants’ arguments and Declaration filed 01/16/2021 have been considered. 
	1.	Applicants argue that the claimed product could not be achieved but for the novel process disclosed. 
	a.	Claim 1 is limited to a gluten free extract of fermented wheat germ. Furthermore, claim 1 recites the steps of the process for producing the gluten free 
	i)  Is the fermented material different from the material fermented by Yusuf?
	No. The material fermented by Yusuf and the material used in the instant process are the same; i.e. wheat germ.
	ii)  Is the organism used by Yusuf’s process different from the organism used in the instant process?
	No. The organism is both processes is Saccharomyces cerevisiae. 
	iii)  Is the extraction solvent used in Yusuf’s process different from the extraction solvent used in the instant process?
	No.	The extraction solvent in both processes is ethyl acetate.
	iv)  Are compounds recited in claim 1 synthesized due to the process recited in claim 1?
	No.	The evidentiary reference discloses that such compounds are inherent in a fermented wheat germ. 
	v)   Are the number of times the fermented material is extracted with ethyl acetate the same in Yusuf’s process and in the instant process?
	No. The process recited in claim 1 is a multi-stage extraction process in order to reduce the concentration of gluten to a minimum, possible under the process conditions. However, as clearly disclosed by Phillips (R2) gluten is insoluble in ethyl acetate, therefore, to one of ordinary skill in the art, it is absolutely motivating to repeat the extraction (washing) with ethyl acetate to exclude as much gluten as possible. In other words, the product of claim 1, at best, is a more purified product than that of Yusuf. 

	No.	The only biochemical reactions which might have taken place are those brought about by fermentation of wheat germ using Saccharomyces cerevisiae. As mentioned above, whatever these changes might be, they are the same when Yusuf’s process and the process recited in claim 1 are compared. The rest of the steps as recited in the process recited in claim 1 are extraction and separation of soluble and insoluble materials, thus purification steps.
		Granted, the grain concentrate as presently claimed might contain a higher concentration of the hydroquinones or benzoquinones or even comprise a lower gluten concentration compared to Yusuf’s product. However, the higher concentration of the compounds of interest and the lower content of gluten is the result of repeated extraction and purification steps of the process recited in claim 1. Applicants intended to produce an extract of very low gluten content (as recited in claim 1, i.e. gluten free), but the secondary reference clearly discloses that gluten in insoluble in ethyl acetate, therefore, extracting/washing a material containing gluten several times with ethyl acetate will significantly reduce the gluten concentration. 
		Applicant is also reminded that it has long been held that where the purification of an old product results in a mere change in degree in its properties, the purified form is not patentable.  See Ex parte Windhaus, 15 USPQ 45 (Patent Office Board of Appeals 1931), In re Ridgeway et al., 25 USPQ 202 (CCPA 1935), In re Merz, 38 USPQ 143 (CCPA 1938), In re Macallum et al. 41 USPQ (CCPA 1939), In re King et al. 43 USPQ 400 (CCPA 1939), In re Weijlard et al. , 69 USPQ 86 (CCPA 1946), In re Johnson et al., 37 USPQ 75 (CCPA 1938), Ex parte Cavillito, 89 USPQ 449 (POBA 1950), In re Fisher, 135 USPQ 22 (CCPA 1962), Ex parte Hartop 139 USPQ 525, (POBA 1966), Ex parte Siddiqui, 156 USPQ 426 (POBA 1966).


	a.	The attributes depicted in that Table are all physical attributes. For instance, comparing a liquid product vs a solid product of the same nature. To those of ordinary skill in the art, turning a liquid to a solid by mixing the liquid with a powder material such as cellulose, cellulose derivative, dextrin, maltodextrin, starch, etc. is a routine process in the art. The process recited in claim 1 at step q) employs that concept to produce a powder out of the ethyl acetate extract. Pischel et al. (US 2010/0323045) discloses a process for drying (free flowing powder) a liquid extract after separation and purification [0047].
		See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.

	No claims are allowed. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pischel et al. (US 2010/0323045) discloses drying liquid extracts using cellulose, cellulose derivatives, starch, etc. [0047]

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HAMID R BADR/Primary Examiner, Art Unit 1791